—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 24, 1992, which ruled that claimant’s request for a hearing was untimely.
The record evidence supports the Administrative Law Judge’s decision that he was without authority to entertain claimant’s case because claimant failed to timely request a hearing (see, Matter of Bush [Levine], 53 AD2d 768). Claimant admitted that he received the initial determination denying his claim for unemployment insurance benefits "around” the time of its mailing on October 28, 1991. He did not request a hearing until January 17, 1992, long after the statutory 30-day period for doing so had expired (Labor Law § 620 [1] [a]). Claimant testified that he could not read. There is no evidence in the record, however, that claimant ever notified anyone of that fact or that he ever attempted to have anyone read to him any portion of the notice of determination (see, Matter of Perez [Catherwood] 24 AD2d 776). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Weiss, P. J., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.